This case presents the same question as that of Richards and others, with the additional one that a decree of sale in a partition suit, in which all the owners of the vault, including the plaintiffs, were parties, was made by consent, and a title conveyed under or through it, to the defendants or their grantees.
*324Now, although an easement, such as the right of burial, may not be a proper subject of partition, and although the proceeding might, on that ground have been demurred to, yet no objection at the proper time having been taken, and an express consent even having been given, the sale so made by decree must have the same effect, as if made by direct conveyance executed by all the parties to the partition suit.
Bill dismissed with costs.